DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 2501037).
Regarding Claim 1, Fox discloses a packaging product comprising a first planar retention portion (14) having a first receiver hole (19). Fox also discloses a second planar retention portion (13) having a second receiver hole (20), and an engagement member (21) configured to be received through the first receiver hole and the second receiver hole, the engagement member having a flange (at the head of fastener) with a diameter greater than the receiver holes and having a non-threaded engagement 
Regarding Claim 5, Fox discloses at least one of the first planar retention portion and the second planar retention portion is non-circular.
Claims 1, 2, 5-7, 10-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parrotta (US 2003/0132126).
Parrotta discloses a packaging product comprising a first planar retention portion (510) having a first receiver hole (516). Parrotta also discloses a second planar retention portion (530) having a second receiver hole (532) and an engagement member (400, 540) configured to be received through the first receiver hole and the second receiver hole. The engagement member has a flange (402) with a diameter greater than the receiver holes and having a non-threaded engagement (at ratchet teeth 410) with the first planar retention portion and the second planar retention portion (Paragraph 0033).
Regarding Claim 2, Parrotta discloses the first planar retention portion (510) and the second planar retention portion (tray portion cavity 512) are generally circular (i.e. the tray is shaped to closely receive the disc 520 – Paragraph 0035).
Regarding Claim 5, Parrotta discloses at least one of the first planar retention portion and the second planar retention portion is non-circular (rectangular tray 510 as shown in Figure 1).
Regarding Claim 6, Parrotta discloses a shaft (406) having at least two cantilevered members (the two halves are divided by transverse slot 412) extending from a base having the flange (402).
Regarding Claim 7, Parrotta discloses at least one of the cantilevered members includes teeth (410) on an exterior surface.
Regarding Claim 10, as discussed above in Claim 1, Parrotta discloses a packaging product comprising a first planar retention portion having a first receiver hole, a second planar retention portion having a second receiver hole, and an engagement member (410)  configured to be received through the first receiver hole and the second receiver hole. Parrotta discloses the engagement member has a flanged base (402) with a diameter greater than the receiver holes and with a hollow shaft (shaft 406 is hollowed by transverse slot 412) and is provided with teeth (410).
Regarding Claim 11, Parrotta discloses the toothed shaft of the engagement member includes a first member and a second member extending from the base and defining the hollow toothed shaft.
Regarding Claim 12, Parrotta discloses the first member and the second member each occupy an arc about 90 degrees (Figure 10).
Regarding Claim 14, Parrotta discloses the first planar retention portion (510) and the second planar retention portion (tray portion cavity 512) are generally circular (i.e. shaped to closely receive the disc 520 – Paragraph 0035).
Regarding Claim 18, Parrotta discloses a first planar retention portion having a hollow engagement member shaft centered thereon and extending perpendicularly therefrom when the fastener is inserted within the aperture. Parrotta discloses a second planar retention portion having a receiver hole, the engagement member shaft configured to be received through the receiver hole, the engagement member shaft having a non-threaded engagement with the second planar retention portion.
Regarding Claim 19, Parrotta discloses the hollow engagement member shaft includes teeth on an exterior surface.
Regarding Claim 20, Parrotta discloses the hollow engagement member shaft includes a first member and a second member extending from the first planar retention portion and defining the hollow shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parrotta (US 2003/0132126) as applied to claims 2 and 10 above, and further in view of Ku (US 2002/0195409).
Regarding Claims 3 and 15, Parrotta discloses the limitations of Claim 2 as discussed above. While Parrotta discloses indentations (106) provided to give access to a user’s fingers to facilitate the removal of the disk from the cavity (Paragraph 0023), Parrotta does not disclose at least one of the first planar retention portion and the second planar retention portion has an area removed from the retention portion. 
Ku discloses a similar disk storage means (10) where a planar portion has a longitudinal length greater than the outside diameter of an optical disk that has an area removed (Paragraph 0021). Parrotta and Ku are analogous inventions in the art of disk storage means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the indentations of Parrotta with the removed area of Ku in order to allow a user to grasp the outer rim of the dis when removing or loading the disk (Paragraph 0021). 
Regarding Claims 4 and 16, Ku discloses the removed area is at a circumferential edge of the retention portion.
Claims 8, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parrotta (US 2003/0132126) as applied to claim 1 above, and further in view of Cleland (US 6273656).
Regarding Claims 8 and 13, Parrotta discloses the limitations of Claim 1 and 10 as disclosed above. While Parrotta discloses a hollow shaft (406), Parrotta does not disclose a security member for engaging with the engagement member. 
Cleland discloses a similar fastener comprising a flanged head (20) and a hollow split shaft (24) that has a plurality of teeth or fins (30). Cleland also discloses a security member (14) for engaging with the engagement member (12). Parrotta and Cleland are analogous inventions in the art of hollow toothed fasteners. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Parrotta with the security member of Cleland in order to provide a pin portion that further spreads outward the retaining teeth and thereby provides increased retention of the fastener (Col. 1 Lines 35-39). 
Regarding Claims 9 and 17, Cleland discloses the base of the engagement member (20) has an aperture (22) and channel (29) that self-orients the pin member (14) as it tapers when the pin is inserted (Col. 2 Lines 65-67). Please note that the claim does not explicitly discuss what component is self-orienting and the broadest reasonable interpretation is used when evaluating the claims. 
Allowable Subject Matter
The combined subject matter of Claims 8 and 9 (and corresponding Claims 13 and 17) would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if further identifying the placement of the security member and the shape of the self-centering aperture.
For example, the following DRAFT SAMPLE claim is believed to identify patentable subject matter: 
; and 
a tubular security member for engaging with the engagement member at an end opposite the flange; and 
the engagement member includes a teardrop shaped self-centering aperture.  

10. (Examiner’s Proposed Amendment) A packaging product comprising: a first planar retention portion having a first receiver hole, a second planar retention portion having a second receiver hole, and an engagement member configured to be received through the first receiver hole and the second receiver hole, the engagement member having a flanged base with a diameter greater than the receiver holes and with a hollow toothed shaft extending from the base; and 
a tubular security member for engaging with the engagement member at an end opposite the flange; and 
the engagement member includes a teardrop shaped self-centering aperture.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736